DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the projection and groove into which it is inserted (claims 3 and 11), the bushing provided between the first shaft and the second shaft and in combination with the features of claim 1/9 that exclude features of embodiment(s) of Figs. 7-12  (claims 4 and 5), the first shaft formed in a multistep and in combination with the features of claim 1 that exclude features of embodiment(s) of Figs. 7-12 (claim 5), the locking protrusions (claims 6 and 13), the third sealing member being provided on the outer circumferential surface of the first shaft in combination with the claim 1/9 that exclude features of embodiment(s) of Figs. 7-12  (claims 8 and 15), the combination of a second sealing member provided between the first shaft and the second shaft to seal therebetween, the third sealing member provided on either an inner circumferential surface of the housing or an outer circumferential surface of the first shaft, the first shaft is installed to be capable of rotational motion with respect to the housing, and the second shaft is installed to be capable of linear motion in an axial direction with respect to the first shaft, and the third sealing member does not perform sealing between the first shaft and the housing when the first shaft is in a first position in the housing, and performs sealing between the first shaft and the housing when the first shaft moves to and is in a second position in the housing  (claim 9), the radial bearing provided between the first shaft and the housing and in combination with the features of claim 1 that exclude features of embodiment(s) of Figs. 7-12  (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference numbers 212 and 412 are referred to as “groove portions” in the specification, but are illustrated/labeled as solid members in the Figures. As the specification and drawings are inconsistent in this manner Applicant should either rename or relabel such elements. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because element 130 in Figure 7 does not appear to be a bushing despite being labeled and described as such in the specification. Specifically the bushing 130 is illustrated as non-annular and thus does not appear to be a bushing between the first and second shafts as one of ordinary skill in the art would understand it. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 6, 7, 8, 11, and 13-15 are objected to because of the following informalities: “the inner circumferential surface of the housing”, “the outer circumferential surface of the first shaft”, “the inner circumferential surface of the third sealing member”, “the inner circumferential surface of the first shaft”, “the outer circumferential surface of the second shaft”, and “the outer circumferential surface of the third sealing member” have not previously been claimed and thus should respectively read “an inner circumferential surface of the housing”, “an outer circumferential surface of the first shaft”, “an inner circumferential surface of the third sealing member”, “an inner circumferential surface of the first shaft”, “an outer circumferential surface of the second shaft”, and “the outer circumferential surface of the third sealing member”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “the inner circumferential surface of the third sealing member” has not previously been claimed and thus should read “an inner circumferential surface of the third sealing member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation “the first shaft is formed in a multistep in which an inner diameter increases towards one end portion”. Though this limitation has literal antecedent basis in the original disclosure, it does not appear to be with reference to the species that the independent claims are currently directed towards (i.e. the species recited in the independent claims only appears to ever be disclosed as having a first shaft having a single stepped inner diameter, see Fig. 5). As such they are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention Appropriate correction is required. Examiner recommends claiming that the first shaft is merely formed with a step.

Claims 8 and 15 recite the limitation “the third sealing member is provided on the outer circumferential surface of the first shaft and a groove portion is provided in the first shaft to form a predetermined gap with the outer circumferential surface of the third sealing member”. Though this limitation has literal antecedent basis in the original disclosure, it does not appear to be with reference to the species that the independent claims are currently directed towards (i.e. the species recited in the independent claims only appears to ever be disclosed as having the third sealing member provided on the inner portion of the housing and the groove portion that can form the predetermined gap being on the second shaft’s outer diameter, see Fig. 5). As such they are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Appropriate correction is required. Examiner recommends canceling these claims.

Claim 9 recites a combination of limitations (e.g. a second sealing member provided between the first shaft and the second shaft to seal therebetween, the third sealing member provided on either an inner circumferential surface of the housing or an outer circumferential surface of the first shaft, the first shaft is installed to be capable of rotational motion with respect to the housing, and the second shaft is installed to be capable of linear motion in an axial direction with respect to the first shaft, and the third sealing member does not perform sealing between the first shaft and the housing when the first shaft is in a first position in the housing, and performs sealing between the first shaft and the housing when the first shaft moves to and is in a second position in the housing) that though having literal antecedent basis for each specific limitation does not appear to disclose a single embodiment having all such limitations. As such they are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, the embodiments described with the third sealing member provided on an inner circumferential surface of the housing (e.g. see Figs. 8-12) do not also disclose the second shaft being capable of linear motion in an axial direction with respect to the first shaft as they are disclosed as rigidly affixed to one another via elements 1500.  Appropriate correction is required. Examiner recommends canceling these claims or amending them such that they refer only to the first species (e.g. as claimed in claim 1 and as details in Figs. 2-6), as Examiner notes that as no independent claims appear to encompass the second or third species (e.g. as seen in Figs. 7-12) and amending to cover such would likely necessitate an election by original presentation.

Claims 10-14 fail to meet he written description requirement at least by virtue of depending on claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “the first shaft is formed in a multistep” and “the second shaft is formed in a multistep”. These limitations are indefinite as it appears to be missing a work and thus it is unclear whether Applicant is intending to claim they structurally have multiple steps (e.g. a multistep shape), whether they are formed in a multistep process (e.g. a product by process limitation), or if such was perhaps intended to cover both situations. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the first shaft is formed in a multistep shape” and “the second shaft is formed in a multistep shape”.

Claim 5 recites the limitation “the bushing”. This limitation is indefinite as claim 4, on which claim 5 relies, recites two different bushings and thus it is unclear which bushing Applicant is referring to (e.g. the bushing between the housing and the first shaft, or the optional bushing between the first shaft and the second shaft). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the bushing…provided between the first shaft and the second shaft”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhee et al. (KR 100756029).
With regard to claim 1, Rhee discloses a sealing apparatus (as seen in Figs. 3-6) capable of linear and rotational motion (as described in the English language abstract provided by Applicant, the Examiner provided machine translation, etc.) comprising: a housing (100); a hollow first shaft (200) penetrating and coupled to the housing (as seen in Figs. 3-6); a first sealing member (300) provided between the housing and the first shaft to seal therebetween (as seen in Figs. 3-5); a second shaft (400) of which at least a part is inserted into the first shaft (as seen in Figs. 5, etc.); a second sealing member (one of the individual seals of 500 as seen in Figs. 3-6) provided between the first shaft and the second shaft to seal therebetween (as seen in Figs. 5, etc.); and a third sealing member (one other of the individual seals of 500 as seen in Figs. 3-6) provided on either an inner circumferential surface of the first shaft or an outer circumferential surface of the second shaft (as seen in Figs. 5, etc. it is shown provided (i.e. mounted) on the inner circumferential surface of the first shaft), wherein the first shaft is provided to be capable of linear motion in an axial direction with respect to the housing (see page 5 lines 165-166 of the Examiner provided machine translation), and the second shaft is provided to be capable of rotational motion and linear motion with respect to the first shaft (see page 5 lines 166-167 of the machine translation), and wherein the third sealing member does not perform sealing between the first shaft and the second shaft when the second shaft is in a first position in the first shaft (e.g. when the second shaft is slid to the axial left in the orientation of Fig. 5 due to the step 460 the third sealing member would not perform contact sealing), and performs sealing between the first shaft and the second shaft when the second shaft moves to and is in a second position in the first shaft (i.e. in the position shown in Fig. 5, the claimed sealing is performed as the third sealing member is shown contacting the second shaft).

With regard to claim 2, Rhee discloses that the first sealing member is a linear seal for linear motion, the second sealing member is a rotational seal for rotational motion, and the third sealing member is a rotational seal for rotational motion (as seen in Figs. 5, etc. each of the first through third sealing members is a seal with a structure that is capable of sealing linear and/or rotational motion at least to some extent. Additionally see the machine translation page 6 lines 219-222, page 7 lines 248-253, etc.).

With regard to claim 4, Rhee discloses that a bushing (130) is provided between the housing and the first shaft (as seen in Figs. 5, etc.), and a bushing or a radial bearing (450) is provided between the first shaft and the second shaft (as seen in Figs. 5, etc.).

With regard to claim 5, Rhee discloses that the first shaft is formed in a multistep in which an inner diameter increases toward one end portion or the second shaft is formed in a multistep in which an outer diameter decreases toward one end portion, and the bushing or the radial bearing is provided between the one end portion of the first shaft and the one end portion of the second shaft (as seen in Figs. 5, etc. the second shaft has plural steps on it’s outer diameter).

With regard to claim 6, Rhee discloses that locking protrusions (120 and 222) are spaced apart from each other by a predetermined distance in the axial direction (as seen in Figs. 5, etc.) and respectively formed on the inner circumferential surface of the housing and the outer circumferential surface of the first shaft such that linear motion therebetween in the axial direction is restricted by a predetermined distance (as seen in Figs. 5, etc. as they overlap and would bump into one another upon relative linear movement in one direction and thus restrict movement as claimed).

With regard to claim 7, Rhee discloses that the third sealing member is provided on the inner circumferential surface of the first shaft (as seen in Fig. 5), and a groove portion (at 460) is provided in the second shaft to form a predetermined gap  (i.e. as described in the rejection of claim 1, above when in the first position there would be a gap when the first and second shafts are axially slid with respect to one another to a sufficient degree) with the inner circumferential surface of the third sealing member (as would be seen in Figs. 5, etc. and as described in the rejection of claim 1, above, when in the first position) such that in the first position, the third sealing member does not seal between the first shaft and the second shaft (i.e. due to the gap), and in the second position, the third sealing member seals between the first shaft and the second shaft (i.e. in the position as seen in Fig. 5 as there is no gap).

Examiner’s Comments/Recommendations
In the interest of compact prosecution Examiner recommends further claiming that the second sealing member is a set of lip seals, that the third sealing member is set of lip seals, and that the second and third sealing members are axially separated by a set of bearings. In addition Applicant should correct the above claim and drawing objections, and the above 112(a) and 112(b) claim objections. Furthermore Examiner recommends cancellation of claims 9-15 for the reasons as detailed above (i.e. as it either would necessitate a election by original presentation or likely be a substantial duplicate of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of similar references with seals for sealing devices with two nested shafts both passing through a housing, and with various example of rotary and/or reciprocating shafts (i.e. relative to each other or relative to the housing).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675